                                       Case 3:16-cr-00440-WHA Document 251-1 Filed 07/10/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                              UNITED STATES DISTRICT COURT

                                   7
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                Plaintiff,                            No. CR 16-0440 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                            SPECIAL VERDICT FORM
                                       NIKULIN,
                                  14
                                                    Defendant.
                                  15

                                  16

                                  17       YOU MAY APPROACH THE FOLLOWING QUESTIONS IN ANY ORDER YOU

                                  18   WISH, BUT YOUR ANSWERS MUST BE UNANIMOUS.

                                  19

                                  20      1. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                  21         Nikulin is guilty of Computer Intrusion, in violation of Title 18, United States Code,

                                  22         Section 1030(a)(2) as charged in Count One of the indictment? That is, on

                                  23         approximately March 3, 2012, and continuing to approximately March 4, 2012, in the

                                  24         Northern District of California and elsewhere, the defendant used the Internet to access

                                  25         computers belonging to LinkedIn Corporation and obtained information.

                                  26
                                  27         Yes, Guilty __________                     No, Not Guilty __________

                                  28
                                       Case 3:16-cr-00440-WHA Document 251-1 Filed 07/10/20 Page 2 of 6




                                   1           a. If you found the defendant guilty as to Count One, do you also find beyond a

                                   2              reasonable doubt that the offense was committed for purposes of commercial

                                   3              advantage or private financial gain?

                                   4

                                   5              Yes __________                         No __________

                                   6

                                   7           b. If you found the defendant guilty as to Count One, do you also find beyond a

                                   8              reasonable doubt that the value of the information obtained exceeded $5,000?

                                   9

                                  10              Yes __________                         No __________

                                  11

                                  12      2. Has the government proven beyond a reasonable doubt that defendant Yevgeniy
Northern District of California
 United States District Court




                                  13         Nikulin is guilty of Intentional Transmission Causing Damage to a Protected Computer,

                                  14         in violation of Title 18, United States Code, Section 1030(a)(5)(A) as charged in Count

                                  15         Two of the indictment? That is, starting on or about March 3, 2012, and continuing

                                  16         through on or about March 4, 2012, in the Northern District of California and

                                  17         elsewhere, the defendant knowingly transmitted a program, information, or code, or

                                  18         command to a computer belonging to LinkedIn Corporation employee N.B.

                                  19

                                  20         Yes, Guilty __________                      No, Not Guilty __________

                                  21

                                  22            a. If you found the defendant guilty as to Count Two, do you also find beyond a

                                  23                reasonable doubt that the offense caused loss to one or more persons during any

                                  24                one-year period aggregating at least $5,000 in value?

                                  25

                                  26                Yes __________                       No __________

                                  27

                                  28
                                                                                    2
                                       Case 3:16-cr-00440-WHA Document 251-1 Filed 07/10/20 Page 3 of 6




                                   1      3. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   2         Nikulin is guilty of Aggravated Identity Theft, in violation of Title 18, United States

                                   3         Code, Section 1028A as charged in Count Three of the indictment? That is, beginning

                                   4         on approximately March 3, 2012, and continuing to approximately March 4, 2012, in

                                   5         the Northern District of California and elsewhere, the defendant possessed and used the

                                   6         username and password assigned to LinkedIn Corporation employee N.B.

                                   7

                                   8         Yes, Guilty __________                      No, Not Guilty __________

                                   9

                                  10      4. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                  11         Nikulin is guilty of Computer Intrusion, in violation of Title 18, United States Code,

                                  12         Section 1030(a)(2) as charged in Count Four of the indictment? That is, beginning on
Northern District of California
 United States District Court




                                  13         approximately May 14, 2012, and continuing to approximately July 25, 2012, in the

                                  14         Northern District of California and elsewhere, the defendant used the Internet to access

                                  15         computers belonging to Dropbox Inc. and obtained information.

                                  16

                                  17         Yes, Guilty __________                      No, Not Guilty __________

                                  18
                                  19           a. If you found the defendant guilty as to Count Four, do you also find beyond a

                                  20              reasonable doubt that the offense was committed for purposes of commercial

                                  21              advantage or private financial gain?

                                  22

                                  23              Yes __________                         No __________

                                  24

                                  25           b. If you found the defendant guilty as to Count Four, do you also find beyond a

                                  26              reasonable doubt that the value of the information obtained exceeded $5,000?

                                  27

                                  28              Yes __________                         No __________
                                                                                     3
                                       Case 3:16-cr-00440-WHA Document 251-1 Filed 07/10/20 Page 4 of 6




                                   1      5. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   2         Nikulin is guilty of Conspiracy, in violation of Title 18, United States Code, Section

                                   3         371 as charged in Count Five of the indictment? That is, beginning on a date unknown

                                   4         and continuing to on or about May 31, 2012, in the Northern District of California and

                                   5         elsewhere, the defendant conspired to knowingly and with intent to defraud, traffic in

                                   6         unauthorized access devices, that is, usernames, email addresses, and passwords

                                   7         belonging to customers of Formspring Inc.

                                   8

                                   9         Yes, Guilty __________                      No, Not Guilty __________

                                  10

                                  11      6. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                  12         Nikulin is guilty of Trafficking in Unauthorized Access Devices, in violation of Title
Northern District of California
 United States District Court




                                  13         18, United States Code, Section 1029(a)(2) as charged in Count Six of the indictment?

                                  14         That is, beginning on a date unknown and continuing to approximately September 19,

                                  15         2012, in the Northern District of California and elsewhere, the defendant knowingly

                                  16         and with intent to defraud, trafficked in unauthorized access devices, that is, usernames,

                                  17         email addresses, and passwords belonging to customers of Formspring Inc.

                                  18
                                  19         Yes, Guilty __________                      No, Not Guilty __________

                                  20

                                  21      7. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                  22         Nikulin is guilty of Computer Intrusion in violation of Title 18, United States Code,

                                  23         Section 1030(a)(2) as charged in Count Seven of the indictment? That is, beginning on

                                  24         approximately June 13, 2012, and continuing to approximately June 29, 2012, in the

                                  25         Northern District of California and elsewhere, the defendant used the Internet to access

                                  26         computers belonging to Formspring Inc. and obtained information.

                                  27

                                  28         Yes, Guilty __________                      No, Not Guilty __________
                                                                                     4
                                       Case 3:16-cr-00440-WHA Document 251-1 Filed 07/10/20 Page 5 of 6




                                   1           a. If you found the defendant guilty as to Count Seven, do you also find beyond a

                                   2              reasonable doubt that the offense was committed for purposes of commercial

                                   3              advantage or private financial gain?

                                   4

                                   5              Yes __________                         No __________

                                   6

                                   7           b. If you found the defendant guilty as to Count Seven, do you also find beyond a

                                   8              reasonable doubt that the value of the information obtained exceeded $5,000?

                                   9

                                  10              Yes __________                         No __________

                                  11

                                  12      8. Has the government proven beyond a reasonable doubt that defendant Yevgeniy
Northern District of California
 United States District Court




                                  13         Nikulin is guilty of Intentional Transmission Causing Damage to a Protected Computer,

                                  14         in violation of Title 18, United States Code, Section 1030(a)(5)(A) as charged in Count

                                  15         Eight of the indictment? That is, starting on or about June 13, 2012, and continuing

                                  16         through on or about June 29, 2012, in the Northern District of California and elsewhere,

                                  17         the defendant knowingly transmitted a program, information, code, or command to a

                                  18         computer belonging to Formspring Inc.

                                  19

                                  20         Yes, Guilty __________                      No, Not Guilty __________

                                  21

                                  22            a. If you found the defendant guilty as to Count Eight, do you also find beyond a

                                  23                reasonable doubt that the offense caused loss to one or more persons during any

                                  24                one-year period aggregating at least $5,000 in value?

                                  25

                                  26                Yes __________                       No __________

                                  27

                                  28
                                                                                     5
                                       Case 3:16-cr-00440-WHA Document 251-1 Filed 07/10/20 Page 6 of 6




                                   1      9. Has the government proven beyond a reasonable doubt that defendant Yevgeniy

                                   2            Nikulin is guilty of Aggravated Identity Theft, in violation of Title 18, United States

                                   3            Code, Section 1028A as charged in Count Nine of the indictment? That is, beginning

                                   4            on approximately June 13, 2012, and continuing to approximately June 29, 2012, in the

                                   5            Northern District of California and elsewhere, the defendant possessed and used the

                                   6            username and password assigned to Formspring Inc. employee J.S.

                                   7

                                   8            Yes, Guilty __________                      No, Not Guilty __________

                                   9

                                  10

                                  11                                      *            *               *

                                  12
Northern District of California
 United States District Court




                                  13        When this form is completed, the jury foreperson should date and sign it and advise the

                                  14   Court that you have reached a verdict.

                                  15

                                  16   Dated:

                                  17

                                  18
                                                                                                FOREPERSON
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
